UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1473



LARRY G. THORNTON,

                                                Plaintiff - Appellant,

          versus


ROBERT A. SCARDELLETTI, as individual and as
President of Transportation Communications
International Union; RICHARD A. JOHNSON, in-
dividual and as President of BRCD-TCIU and
Transportation Communication International;
TRANSPORTATION COMMUNICATIONS INTERNATIONAL
UNION,

                                               Defendants - Appellees,


RICHARD PORATH, President, Lodge 6434; GARY
CLARK, Member, Lodge 6434,

                                                               Movants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-532-DKC, CA-98-3328-DKC)


Submitted:   August 17, 1999                 Decided:   August 30, 1999


Before MURNAGHAN, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Larry G. Thornton, Appellant Pro Se. Joseph Guerrieri, Jr., Debra
Lynn Willen, GUERRIERI, EDMOND & CLAYMAN, P.C., Washington, D.C.,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Larry G. Thornton appeals the district court order granting

summary judgment to the Appellees and dismissing his complaints

alleging defamation, slander, and errors in his expulsion from his

union position and the merger of one union local into another union

local.   We have reviewed the record and the district court memo-

randum opinion and find no error.   Accordingly, we affirm on the

reasoning of the district court.    See Thornton v. Scardelletti,

CA-98-532-DKC (D. Md. Mar. 23, 1999).   We deny the motion to inter-

vene and Thornton’s motion to expedite the appeal. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court, and oral argument

would not aid in the decisional process.




                                                           AFFIRMED



                                2